In the very recent case of Sherwood v.New England Knitting Co., 68 Conn. 543, this court discussed the rules of law applicable to the writ of prohibition. It was there held that the writ of prohibition, while a thoroughly well-recognized proceeding in this State, was one not to be used except in cases where there was a clear excess of jurisdiction by which the party applying for the writ was injured, and where he had no other adequate remedy.
There is no error in this case. The plaintiff had other adequate remedy. A motion to dissolve the injunction, made either to Judge Comley or to any judge of the Superior Court, would have been a remedy much easier to be called into use than the present one, and much simpler in its procedure, while equally efficacious to protect the plaintiff's right.
   There is no error.
In this opinion the other judges concurred.